DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive.  On pages 8 and 9, Applicant argues that the Hartman reference fails to explicitly disclose the invention as claimed because the reference fails to explicitly disclose or suggest a receptacle with a second compartment that is configured to contain trash from the home, material to be recycled or re-usable packaging to be sent to a warehouse to package new goods.  Examiner, however respectfully disagrees.  The claim language that follows “configured to” does not impart any structure onto the claimed compartment that Hartman’s compartments don’t already have.  Hartman discloses compartments that are designed to securely hold items intended for collection. What is placed within the compartments disclosed by Hartman is irrelevant as it makes no inherent effect on the structure of the compartment.  What is placed in the compartments of Hartman is the prerogative of the user and one with ordinary skill would understand that one could place an item such as trash from the home, material to recycled, and re-usable packaging to be sent back to a warehouse to package new goods with a reasonable expectation of success.  For this reason, the rejections based on Hartman presented in the previous Office action are herein repeated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 21-24, defining the details of a delivery service and a pickup service do not further limit the claimed receptacle recited in the independent claims because an delivery service or a pickup service do not impart any structure to the receptacle.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 11, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartman U.S. Patent No. 10,783,599.
Regarding claim 1, Hartman discloses a multi-use package receptacle (200) for deliveries to and pickups from a home or business, the receptacle comprising: a first compartment (210) for receiving a package delivered from a delivery service; a second compartment (210) for receiving an item to be picked up by a pickup service (Figure 2A); wherein the second compartment is configured to contain and provide secure access to an item selected from the group consisting of: trash from the home (the claim language does not impart any structure onto the claimed compartment and Hartman’s compartments are fully capable of containing the claimed items); material to be recycled; re-usable packaging to be sent back to a warehouse to package new goods; an access control unit configured to lock and unlock the first and second compartments (column 3, lines 30-42), wherein the access control unit grants access to both the first and second compartments to a user associated with the home or business, and the access control unit grants access to the first compartment to a verified delivery service and grants access to the second compartment to a verified pickup service (column 5, lines 43-67).
Regarding claim 8, Hartman discloses a receptacle further comprising an indicator to uniquely identify the home and is used to verify correct delivery or pickup location (column 6, lines 51-62).
Regarding claim 9, Hartman discloses a receptacle wherein the indicator is configured to be automatically read by a vehicle of the delivery service and by a vehicle of the pickup service (column 6, lines 49-53).
Regarding claim 11, Hartman discloses a receptacle wherein the access control unit grant access to the delivery service in response to a wireless signal generated by a device carried by a delivery vehicle or pickup vehicle (column 6, line 63 through column 7, line 5).
Regarding claim 12, Hartman discloses a receptacle further comprising an alarm configured to alert the user of at least of a package delivery , an item pickup, and tampering with the receptacle (column 7, lines 6-15).
Regarding claim 13, Hartman discloses a receptacle wherein the first and second compartments are configured to cooperate with a robotic delivery mechanism of a delivery vehicle and pickup vehicle respectively (column 5, lines 43-67).
Regarding claim 14, Hartman discloses a receptacle wherein the access control unit is powered by a battery that is recharged by a solar panel (206; column 5, lines 30-42).
   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman.
Claims 16 and 19 have limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  The claims however disclose a set of first compartments for receiving packages delivered from a delivery service; 51Docket No. HLL21002 a set of second compartments for receiving items to be picked up by a pickup service; wherein the second compartment is configured to contain and provide secure access to an item selected from the group consisting of: trash from the home; material to be recycled; re-usable packaging to be sent back to a warehouse to package new goods (the claim language does not impart any structure onto the claimed compartment and Hartman’s compartments are fully capable of containing the claimed items); an access control unit configured to lock and unlock each of the first and second compartments, wherein the access control unit grants access to one of the first or second compartments to a user associated with the neighborhood so that the user can retrieve a package from the first compartments or drop a package into the second compartments, and the access control unit grants access to the first compartments to a verified delivery service and grants access to the second compartments to a verified pickup service.
Hartman fails to explicitly disclose a receptacle comprising a set of first compartments and a set of second compartments.  Mailbox or locker banks are receptacles having a plurality of compartments for neighborhood use and are considered well-known.  Modifying the receptacle of Hartman to accommodate a set of first compartments and a set of second compartments as claimed would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since doing so would enable delivery and pickup service to a plurality of homes/users in a neighborhood or apartment complex.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of McKee U.S. Patent Application Publication No. 2022/0023870.
Regarding claims 4 and 7, Hartman discloses a receptacle comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the second compartment comprises a compactor to compact the trash from the home into a smaller volume for pickup or a cardboard shredder.
Mckee discloses a device for implementation with a receptacle configured to compact and shred cardboard prior to placement into the receptacle (paragraphs [0014], [0016], [0022], and [0023]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a compacting and shredding device into the compartment disclosed by Hartman since doing so would facilitate storage removal of large items.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman as modified by McKee and further in view of Foster U.S. Patent Application Publication No. 2022/0142388.
Regarding claim 5, Hartman as modified by McKee discloses a receptacle comprising all the limitations of claim 4 as discussed above, but fails to explicitly disclose wherein the second compartment comprises is further configured to sanitize the compacted trash within the receptacle.
Foster discloses a device for implementation with a receptacle configured to sanitize items deposited within the receptacle (paragraph [0057]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a sanitizing structure into the compartment disclosed by Hartman as modified by McKee since doing so would help ensure the health of the person extracting the items from the compartment.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Newcomb U.S. Patent Application Publication No. 2020/0380465.
Regarding claim 10, Hartman discloses a receptacle comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose the access control unit granting access to a user in response to a wireless signal generated by a smart device associated with the user.
Newcomb discloses a receptacle system for delivery and pickup comprising an access control unit which grants access to a user in response to a wireless signal generated by a smart device associated with the user (paragraph [0089]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an access control unit which grants access to a user in response to a wireless signal generated by a smart device associated with the user in to the receptacle of Hartman since doing so would provide a secure location for items to be deposited for delivery and pickup and allowing an authorized user to securely access said items.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        October 21, 2022